EXECUTION COPY

 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the “Agreement”) effective as of the 1st day of January,
2008 between YTB INTERNATIONAL, INC., a Delaware corporation with principal
executive offices located at 1901 East Edwardsville Road, Wood River, IL 62095
(the “Corporation”), and John Clagg, with an office at 1901 East Edwardsville
Road, Wood River, IL 62095 (the “Executive”).


W I T N E S E T H:


WHEREAS, the Corporation desires to employ the Executive as Chief Financial
Officer and Treasurer of the Corporation, to engage in such activities and to
render such services under the terms and conditions hereof and has authorized
and approved the execution of this Agreement;


WHEREAS, the Executive desires to be employed by the Corporation under the terms
and conditions hereinafter provided; and


WHEREAS, the Agreement constitutes the entire understanding and agreement
between the Company and the Executive regarding its subject matter and
supersedes all prior or contemporaneous negotiations and agreements, whether
oral or written, between them with respect to such subject matter.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1. Employment, Duties and Acceptance.


1.1 Services. The Corporation hereby employs Executive, for the Term (as
hereinafter defined in Section 2 hereof), to render services to the business and
affairs of the Corporation in the office referenced in the recitals hereof and,
in connection therewith, shall perform such duties as directed by the Board of
Directors of the Corporation and the Chief Executive Officer of the Corporation
from time to time, in their reasonable discretion, and shall perform such other
duties as shall be consistent with the responsibilities of such office
(collectively the “Services”). Executive shall perform activities related to
such office as he shall reasonably be directed or requested to so perform by the
Chief Executive Officer of the Corporation, to whom he shall report. Executive
shall use his best efforts, skill and abilities to promote the interests of the
Corporation and its subsidiaries.


1.2 Acceptance. Executive hereby accepts such employment and agrees to render
the Services. Executive shall not engage in any other business activity or serve
in any industry, trade, professional, governmental or academic position during
the term of this Agreement. The Executive may request permission from the Board
to engage in business activity unrelated to the business activity of the
Corporation and may only do so if the Board expressly approves the request in
advance in writing.


 
 

--------------------------------------------------------------------------------

EXECUTION COPY
 
1.3 Representations of the Executive. The Executive represents and warrants to
the Corporation that his execution and delivery of this Agreement, his
performance of the Services hereunder and the observance of his other
obligations contemplated hereby will not (i) violate any provisions of or
require the consent or approval of any party to any agreement, letter of intent
or other document to which he is a party or (ii) violate or conflict with any
arbitration award, judgment or decree or other restriction of any kind to or by
which he is subject or bound.


2. Term of Employment. 
 
The term of Executive’s employment under this Agreement (the “Term”) shall
commence on January 1, 2008 (the “Commencement Date”) and shall terminate on
December 31, 2012 unless sooner terminated pursuant to Sections 9 or 5 of this
Agreement; provided, however, if either party shall fail to give written notice
of non-renewal not less than 90 days prior to the scheduled expiration or any
extension of the Term hereof, the Term shall automatically be extended for an
additional one (1) year period, at the then current Base Salary (as hereinafter
defined). Notwithstanding anything to the contrary contained herein, the
provisions of this Agreement governing Protection of Confidential Information
shall continue in effect as specified in Section 10 hereof.


3. Base Salary and Expense Reimbursement.


3.1 Base Salary. During the Term, as full compensation for the Services, the
Corporation agrees to pay Executive a base salary (“Base Salary”) at the annual
rate of $300,000 for the period from January 1, 2008 to December 31, 2008,
increasing annually thereafter on the anniversary date of the Commencement Date
in the amount of $25,000 per year of the then current Base Salary (“Salary
Increments”). Base Salary is subject to withholding and other applicable taxes,
payable during the term of this Agreement in accordance with the Corporation’s
customary payment practices, but not less frequently than monthly.


3.2 Stock Option Agreement. In addition to the Base Salary the Executive shall
on the Commencement Date be granted options to purchase up to 300,000 shares of
the Corporation’s Class A Common Stock. Such option grant will be made under the
Corporation’s 2004 Stock Option and Restricted Stock Plan (the “Plan”) and be
evidenced by separate agreements. The per share option exercise price shall
equal the fair market value of a share of Class A Common Stock as defined under
the Plan on the Commencement Date. The stock options granted in this Section 3.2
will be composed of non-qualified stock options and Incentive Stock Options in
the discretion of the Corporation’s Compensation Committee (“the Compensation
Committee”).


3.3 Business Expense Reimbursement. Upon submission to, and approval by an
officer of the Corporation designated by the Board of Directors of the
Corporation, of a statement of expenses, reports, vouchers or other supporting
information, which approval shall be granted or withheld based on the
Corporation’s policies in effect at such time, the Corporation shall promptly
reimburse Executive for all reasonable business expenses actually incurred or
paid by him during the Term or renewals thereof in the performance of the
Services, including, but not limited to, expenses for entertainment, travel and
similar items.
 
 
-2-

--------------------------------------------------------------------------------

EXECUTION COPY
 
4. Bonuses.
 
4.1 Bonus Amount. In order to provide performance-based incentive compensation
to the Executive, the Corporation hereby agrees to pay the Executive, in
addition to the Base Salary and Stock Options set forth in Section 3 hereof, a
bonus in respect of each fiscal year during the Executive’s employment hereunder
(the “Bonus”) in the amount of two percent (2%) of the Net Pre-Tax Income (as
defined below) of the Corporation. No Bonus shall be payable unless the Net
Pre-Tax Income of the Corporation is at least $4,000,000 in each such fiscal
year. The Bonus shall be paid in the form of a restricted stock award made under
the Plan, and be evidenced by a separate written agreement.


4.2 Net Pre-Tax Income of the Corporation. For purposes hereof, the Net Pre-Tax
Income of the Corporation shall be the amount determined by the Compensation
Committee, after consultation with the independent accountants and Audit
Committee of the Corporation, to be the Net Pre-Tax Income of the Corporation
with respect to a given fiscal year, which amount shall be determined based on
the financial statements of the Corporation (a) in a manner consistent with
generally accepted accounting principles, (b) with regard solely to the
Corporation and its subsidiaries, (c) so as to exclude the effect of any
elimination of inter-company transfers applied with respect to any entity which
is not a subsidiary of the Corporation, (d) having regard to such other matters,
if any, as the Compensation Committee may determine to be equitable to consider
and (e) without giving effect to any Bonus paid pursuant to this Section 4.2.
The determination of the Compensation Committee of the Corporation shall be
final, conclusive and binding for all purposes, absent manifest error.


4.3 Determination and Payment. The determination of the amount of Net Pre-Tax
Income and the extent to which any Bonus under this Section 4 may be payable
(the “Final Determination”) shall be determined by the Compensation Committee in
accordance with the terms hereof based on the audited financial statements of
the Corporation and the criteria set forth herein with respect to each fiscal
year. Such Final Determination with respect to any fiscal year shall be made
promptly, and in any event within 15 days, after the Corporation has filed its
Annual Report on Form 10-K for each year with the Securities and Exchange
Commission. The Bonus shall be payable to the Executive in a restricted stock
award of Class A Common Stock pursuant to the Plan no later than the date of the
Final Determination in each year of this Agreement. In any event, all matters
pertaining to the Bonus and to the payment of any Bonus to the Executive
hereunder, shall be administered and determined by the Compensation Committee in
its reasonable discretion consistent with the terms hereof, the determination of
which shall be final, conclusive and binding for all purposes, absent manifest
error.


4.4 Partial Years. Notwithstanding anything contained herein to the contrary, no
Bonus under this Section 4 shall be deemed earned or payable with respect to any
fiscal year during which this Agreement or the Executive’s employment is
terminated by the Corporation for Cause (as such term is hereinafter defined). 


4.5 No Additional Rights. Nothing in this Section 4 shall be construed as
conferring upon the Executive any right (i) normally associated with the
ownership of capital stock; (ii) to continue in the employ of the Corporation or
any affiliate of the Corporation; or (iii) to interfere in any way with the
right of the Corporation to terminate this Agreement in accordance with the
provisions hereof. Nothing in this Agreement shall be construed to imply that
any specific assets of the Corporation have been set aside to provide for
payments under this Agreement. Any payments under this Agreement shall be made
solely from general assets of the Corporation existing at the time such payments
are due.


 
-3-

--------------------------------------------------------------------------------

EXECUTION COPY
 
5. Severance.


5.1 Termination Without Cause. In the event that Executive’s employment
hereunder shall be terminated by the Corporation without Cause (as defined in
Section 9.4 hereof) at any time prior to the end of the Term, the Executive
shall be entitled to receive from the Corporation, in addition to any Base
Salary earned to the date of termination, severance pay in an amount equal to
the Executive’s Base Salary payable for the remainder of the Term as if the
Agreement had not been terminated. In the event of such termination, the amounts
due hereunder shall be payable without offset or defense or any obligation of
the Executive to mitigate damages.


6. Additional Benefits.


6.1 In General. In addition to the compensation, bonuses, expenses and other
benefits to be paid under Sections 3, 4 and 5 hereof, Executive will be entitled
to all rights and benefits for which he shall be eligible under any insurance,
health and medical (including health and medical plans offered exclusively to
the management of the Corporation), incentive, bonus, profit-sharing, pension or
other extra compensation or “fringe” benefit plan of the Corporation or any of
its subsidiaries now existing or hereafter adopted for the benefit of the
executives or employees generally of the Corporation. The provisions of this
Agreement which incorporate employee benefit packages shall change as and when
such employee benefit packages change.


7. Vacation.


7.1  In General. The Executive shall be entitled each year during the Term of
this Agreement to a vacation period of three (3) weeks, during which all salary,
compensation, benefits and other rights to which the Executive is entitled to
hereunder shall be provided in full. Such vacation may be taken in the
Executive’s discretion, and such time or times as are not inconsistent with the
reasonable business needs of the Corporation.


8. Right to Insure. In the event that Executive is insurable, Executive agrees
that the Corporation shall have the right during the Term to insure the life of
Executive by a policy or policies of insurance in such amount or amounts as it
may deem necessary or desirable, and the Corporation shall be the beneficiary of
any such policy or policies and shall pay the premiums or other costs thereof.
The Corporation shall have the right, from time to time, to modify any such
policy or policies of insurance or to take out new insurance on the life of
Executive. Executive agrees, upon request, at any time or times prior to the
commencement of or during the Term to sign and deliver any and all documents and
to submit to any physical or other reasonable examinations which may be required
in connection with any such policy or policies of insurance or modifications
thereof.


 
-4-

--------------------------------------------------------------------------------

EXECUTION COPY
 
9. Termination.


9.1 Death. If Executive dies during the Term of this Agreement, Executive’s
employment hereunder shall terminate upon his death and all obligations of the
Corporation hereunder shall terminate on such date, except that Executive’s
estate or his designated beneficiary shall be entitled to payment of any unpaid
accrued Base Salary through the date of his death. In addition, any accrued and
unpaid Bonus shall be paid in accordance with Section 4 hereof.


9.2 Disability. Subject to the provisions of Section 6.1, if Executive shall be
unable to perform a significant part of his duties and responsibilities in
connection with the conduct of the business and affairs of the Corporation and
such inability lasts for (i) a period of at least one hundred twenty (120)
consecutive days, or (ii) periods aggregating at least one hundred eighty (180)
days during any three hundred sixty five (365) consecutive days, by reason of
Executive’s physical or mental disability, whether by reason of injury, illness
or similar cause, Executive shall be deemed disabled, and the Corporation any
time thereafter may terminate Executive’s employment hereunder by reason of the
disability. Upon delivery to Executive of such notice, all obligations of the
Corporation hereunder shall terminate, except that Executive shall be entitled
to the payment of any unpaid accrued Base Salary through the date of
termination. In addition, any accrued and unpaid Bonus shall be paid in
accordance with Section 4 hereof. The obligations of Executive under Section 9
hereof shall continue notwithstanding termination of Executive’s employment
pursuant to this Section 9.2.


 
9.3 Termination for Cause. The Corporation may at any time during the Term,
without any prior notice, terminate this Agreement and discharge Executive for
Cause, whereupon the Corporation’s obligation to pay compensation or other
amounts payable hereunder to or for the benefit of Executive shall terminate on
the date of such discharge. As used herein the term “Cause” shall mean: (i) a
willful and material breach by Executive of the terms of this Agreement, (ii)
willful violation of specific and lawful written direction from the Board of
Directors of the Corporation or the Chief Executive Officer; provided such
direction is not inconsistent with the Executive’s duties and responsibilities
the Executive is holding at the time of the directive; (iii) fraud, embezzlement
or other material dishonesty by the Executive with respect to the Corporation or
any of its Affiliates; (iv) conviction of the Executive of a felony by a federal
or state court of competent jurisdiction; (v) Executive’s willful failure to
perform (other than by reason of disability), or gross negligence in the
performance of the Services; or (vi) Executive’s excessive absenteeism,
alcoholism or drug abuse. The obligations of the Executive under Section 10
shall continue notwithstanding termination of the Executive’s employment
pursuant to this Section 9.3.
 
9.4 Termination Without Cause. The Corporation shall have the option to
terminate this Agreement without Cause upon ninety (90) days written notice to
the Executive. In the event the Corporation terminates this Agreement without
Cause as defined above, the Corporation shall pay the Executive upon
termination, the amount required pursuant to Section 5.1. The obligations of the
Executive under Section 10 hereof shall continue notwithstanding termination of
the Executive’s employment pursuant to this Section 9.4.


 
-5-

--------------------------------------------------------------------------------

EXECUTION COPY
 
9.5 Post Agreement Employment. In the event Executive remains in the employ of
the Corporation following termination of this Agreement, by the expiration of
the Term or otherwise, then such employment shall be at will.
 
10. Protection of Confidential Information; Intellectual Property.


In view of the fact that Executive’s work for the Corporation will bring him
into close contact with confidential information and plans for future
developments, Executive agrees to the following:


10.1 Secrecy. To keep secret and retain in the strictest confidence all
confidential matters of the Corporation, including, without limitation, trade
“know how” and trade secrets, customer lists, pricing policies, marketing plans,
technical processes, formulae, inventions and research projects, and other
business affairs of the Corporation, learned by him heretofore or hereafter, and
not to disclose them to anyone inside or outside of the Corporation, except in
the course of performing the Services hereunder or with the express written
consent of the Chief Executive Officer or Board of Directors of the Corporation
and except to the extent such information is already known to the general
public.


10.2 Return Memoranda, etc. To deliver promptly to the Corporation on
termination of his employment, or at any other time as the Chief Executive
Officer or the Board of Directors of the Corporation may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Corporation’s business and
all property associated therewith, which he may then possess or have under his
control.


10.3 Covenants.


10.3.1 Non-competition. Executive agrees that at all times while he is employed
by the Corporation and, regardless of the reason for termination of his
employment or this Agreement, for a period of two (2) years thereafter, he will
not, as a principal, agent, employee, employer, consultant, stockholder,
investor, director or co-partner of any person, firm, corporation or business
entity other than the Corporation, or in any individual or representative
capacity whatsoever, directly or indirectly, without the express prior written
consent of the Corporation:


(i) engage or participate in any business whose products or services are
competitive with that of the Corporation, which business is the sale of travel
and sale support services to the travel industry, and which conducts or solicits
business, or transacts with supplier or customers located within the United
States or Puerto Rico;


(ii) aid or counsel any other person, firm, corporation or business entity to do
any of the above;


 
-6-

--------------------------------------------------------------------------------

EXECUTION COPY
 
(iii) become employed by a firm, corporation, partnership or joint venture which
competes with the business of the Corporation within the United States or Puerto
Rico; or


(iv) approach, solicit business from, or otherwise do business or deal with any
customer of the Corporation in connection with any product or service
competitive to any provided by the Corporation.


10.3.2 Anti-Raiding. Executive agrees that during the term of his employment
hereunder, and, thereafter for a period of two (2) years, he will not, as a
principal, agent, employee, employer, consultant, director or partner of any
person, firm, corporation or business entity other than the Corporation, or in
any individual or representative capacity whatsoever, directly or indirectly,
without the prior express written consent of the Corporation approach, counsel
or attempt to induce any person who is then in the employ of the Corporation to
leave the employ of the Corporation or employ or attempt to employ any such
person or persons who at any time during the preceding six months was in the
employ of the Corporation.


10.3.3 Executive’s Acknowledgements. Executive acknowledges (i) that his
position with the Corporation requires the performance of services which are
special, unique, and extraordinary in character and places him in a position of
confidence and trust with the customers and employees of the Corporation,
through which, among other things, he shall obtain knowledge of the
Corporation’s “technical information” and “know-how” and become acquainted with
its customers, in which matters the Corporation has substantial proprietary
interests; (ii) that the restrictive covenants set forth above are necessary in
order to protect and maintain such proprietary interests and the other
legitimate business interests of the Corporation; and (iii) that the Corporation
would not have entered into this Agreement unless such covenants were included
herein. Executive also acknowledges that the business of the Corporation
presently will extend throughout the United States and Puerto Rico, and that he
will personally supervise and engage in such business on behalf of Corporation
and, accordingly, it is reasonable that the restrictive covenants set forth
above are not more limited as to geographic area then is set forth therein.
Executive also represents to the Corporation that the enforcement of such
covenants will not prevent Executive from earning a livelihood or impose an
undue hardship on the Executive.


10.3.4 Assignment of Rights to Intellectual Property. Executive shall promptly
and fully disclose all Intellectual Property to the Corporation. Executive
hereby assigns and agrees to assign to the Corporation (or as otherwise directed
by the Corporation) Executive’s full right, title and interest in and to all
Intellectual Property. Executive agrees to execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and to do
such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Corporation
to assign the Intellectual Property to the Corporation and to permit the
Corporation to enforce any patents, copyrights or other proprietary rights to
the Intellectual Property. Executive will not charge the Corporation for time
spent, although the Corporation will reimburse Executive for any expenses
Executive reasonably incurs, in complying with these obligations. All
copyrightable works that Executive creates shall be considered “work made for
hire”. “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by Executive (whether alone or with
others, whether or not during normal business hours or on or off Corporation
premises) during Executive’s employment that relate to either the Products or
any prospective activity of the Corporation under active consideration.
“Products” means all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Corporation or any of its Affiliates, together with all services provided or
planned by the Corporation, during Executive’s employment.


 
-7-

--------------------------------------------------------------------------------

EXECUTION COPY
 
10.4 Severability. If any of the provisions of this Section 10, or any part
thereof, is hereinafter construed to be invalid or unenforceable, the same shall
not affect the remainder of such provision or provisions, which shall be given
full effect, without regard to the invalid portions. If any of the provisions of
this Section 10, or any part thereof, is held to be unenforceable because of the
duration of such provision, the area covered thereby or the type of conduct
restricted therein, the parties agree that the court making such determination
shall have the power to modify the duration, geographic area and/or other terms
of such provision and, as so modified, said provision(s) shall then be
enforceable. In the event that the courts of any one or more jurisdictions shall
hold such provisions wholly or partially unenforceable by reason of the scope
thereof or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Corporation’s right to the relief
provided for herein in the courts of any other jurisdictions as to breaches or
threatened breaches of such provisions in such other jurisdictions, the above
provisions as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants.


10.5 Injunctive Relief. Executive acknowledges and agrees that, because of the
unique and extraordinary nature of his services, any breach or threatened breach
of the provisions of Sections 10.1, 10.2, or 10.3 hereof will cause irreparable
injury and incalculable harm to the Corporation, and the Corporation shall,
accordingly, be entitled to injunctive and other equitable relief for such
breach or threatened breach and that resort by the Corporation to such
injunctive or other equitable relief shall not be deemed to waive or to limit in
any respect any right or remedy which the Corporation may have with respect to
such breach or threatened breach. The Corporation and Executive agree that any
such action for injunctive or equitable relief shall be heard in a state or
federal court situate in New Jersey and each of the parties hereto, hereby
agrees to accept service of process by registered mail and to otherwise consent
to the jurisdiction of such courts.


10.6 Expenses of Enforcement of Covenants. In the event that any action, suit or
proceeding at law or in equity is brought to enforce the covenants contained in
Sections 10.1, 10.2, or 10.3 hereof or to obtain money damages for the breach
thereof, the party prevailing in any such action, suit or other proceeding shall
be entitled upon demand, to reimbursement from the other party for all expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred in connection therewith.


10.7 Section 16(a). Executive acknowledges that he is an insider under Section
16(a) of the Exchange Act due to his status as an officer of the Corporation.
Executive acknowledges he is aware of and agrees to comply with the Exchange Act
requirements pertaining to insiders by reporting to the Securities and Exchange
Commission (the “SEC”) on Form 4 any transactions involving equity securities of
the Corporation within two business days following the day on which the
transaction is executed.


 
-8-

--------------------------------------------------------------------------------

EXECUTION COPY
 
10.8 Separate Agreement. The provisions of this Section 10 shall be construed as
an agreement on the part of the Executive independent of any other part of this
Agreement or any other agreement, and the existence of any claim or cause of
action of the Executive against the Corporation, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation of the provisions of this Section 9.


11. Indemnification.


The Corporation shall provide the Executive (including his heirs, executors and
administrators) with coverage under a standard directors and officer’s liability
insurance policy at the Corporation’s expense to the same extent as provided for
any other director, officer or trustee of the Corporation. In addition, the
Corporation shall indemnify the Executive (and his heirs, executors and
administrators) to the fullest extent permitted under the law of its state of
incorporation against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which the
Executive may be involved by reason of his having been a director or officer of
the Corporation or any subsidiary thereof. Such expenses and liabilities shall
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements, such settlements to be approved by the Board
if such action is brought against the Executive in his capacity as a director or
officer of the Corporation or any subsidiary thereof. The Corporation shall,
upon the request of the Executive, advance to the Executive such amounts as
necessary to cover expenses, including without limitation legal fees and
expenses, incurred by the Executive in connection with any suit or proceeding in
which the Executive may be involved by reason of his being or having been a
director or officer of the Corporation or of any subsidiary thereof. Such
indemnity and advance of expenses, however, shall not extend to matters as to
which the Executive is finally adjudged to be liable for willful misconduct in
the performance of his duties.


12. Arbitration.


Except with respect to any proceeding brought under Section 10 hereof, any
controversy, claim, or dispute between the parties, directly or indirectly,
concerning this Employment Agreement or the breach hereof, or the subject matter
hereof, including questions concerning the scope and applicability of this
arbitration clause, shall be finally settled by arbitration in Madison County,
Illinois, pursuant to the rules then applying of the American Arbitration
Association. The arbitrators shall consist of one representative selected by the
Corporation, one representative selected by the Executive and one representative
selected by the first two arbitrators. The parties agree to expedite the
arbitration proceeding in every way, so that the arbitration proceeding shall be
commenced within thirty (30) days after request therefore is made, and shall
continue thereafter, without interruption, and that the decision of the
arbitrators shall be handed down within thirty (30) days after the hearings in
the arbitration proceedings are closed. The arbitrators shall have the right and
authority to assess the cost of the arbitration proceedings and to determine how
their decision or determination as to each issue or matter in dispute may be
implemented or enforced. The decision in writing of any two of the arbitrators
shall be binding and conclusive on all of the parties to this Agreement. Should
either the Corporation or the Executive fail to appoint an arbitrator as
required by this Section 12 within thirty (30) days after receiving written
notice from the other party to do so, the arbitrator appointed by the other
party shall act for all of the parties and his decision in writing shall be
binding and conclusive on all of the parties to this Employment Agreement. Any
decision or award of the arbitrators shall be final and conclusive on the
parties to this Agreement; judgment upon such decision or award may be entered
in any competent Federal or state court located in the United States of America;
and the application may be made to such court for confirmation of such decision
or award for any order of enforcement and for any other legal remedies that may
be necessary to effectuate such decision or award.


 
-9-

--------------------------------------------------------------------------------

EXECUTION COPY
 
13. Notices.


All notices, requests, consents and other communications required or permitted
to be given hereunder, shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by prepaid telegram, telecopy or mailed
first class, postage prepaid, by registered or certified mail (notices sent by
telegram or mailed shall be deemed to have been given on the date sent), to the
parties at their respective addresses hereinabove set forth or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith.


14. General.


14.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the local laws of the State of Delaware.


14.2 Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


14.3 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.


14.4 Severability. If any of the provisions of this Agreement shall be unlawful,
void, or for any reason, unenforceable, such provision shall be deemed severable
from, and shall in no way affect the validity or enforceability of, the
remaining portions of this Agreement.


14.5 Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement by any other party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or any other provision hereof.


 
-10-

--------------------------------------------------------------------------------

EXECUTION COPY
 
14.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.


14.7 Assignability. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive. The Corporation may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets; in any event the rights and obligations of the Corporation hereunder
shall be binding on its successors or assigns, whether by merger, consolidation
or acquisition of all or substantially all of its business or assets. This
Agreement shall inure to the benefit of, and be binding upon, the Executive and
his executors, administrators, heirs and legal representatives.


14.8 Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. No superseding instrument, amendment,
modification, cancellation, renewal or extension hereof shall require the
consent or approval of any person other than the parties hereto. The failure of
either party at any time or times to require performance of any provision hereof
shall in no matter affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.


 
-11-

--------------------------------------------------------------------------------

EXECUTION COPY
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



ATTEST:   YTB INTERNATIONAL, INC.           By:     By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

J. Lloyd Tomer, Chairman of the Board of Directors
                  ATTEST:   EXECUTIVE

 
 

           

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

John Clagg, Individually

 
 
 
-12-

--------------------------------------------------------------------------------

 